ALLOWANCE
Applicant’s reply, filed 20 September 2021 in response to the Ex Parte Quayle action mailed 17 August 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-2 and 4-13 are pending, wherein: claims 1, 4-6, 8-9 and 11-13 are as previously presented, claims 2, 7 and 10 are as originally filed, and claims 3 and 14 have been cancelled by this and/or previous amendment(s). Pending claims 1-2 and 4-13 are herein allowed.

Response to Arguments
	The objection to claim 14 is withdrawn as a result of Applicant’s filed claim amendments. 
	No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Bhagwagar et al. (US 8,618,211) teaches thermally conductive grease compositions comprising a polyorganosiloxane (A) component and a thermally conductive filler (B) component, selected from thermally conductive and electrically insulating materials such as aluminum nitride, etc. and having particle sizes ranges from 25 to 250 microns (abstract; col 6-8). Bhagwager further teaches the combination of two or more fillers differing in at least one property of particle shape, average particle size, particle size distribution, and type (col 7), and further teaches a preferred combination of a first filler having a larger average particle size and a second filler having a smaller .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANE L STANLEY/Primary Examiner, Art Unit 1767